Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
	The Examiner’s Amendment, below, is sufficient to overcome the objections to the specification stated in the previous office action.  Therefore, said objections are withdrawn.

Claim Objections
	The Examiner’s Amendment, below, is sufficient to overcome the objections to the claims stated in the previous office action.  Therefore, said objections are withdrawn.

	Claim Rejections - 35 USC § 112
	The Examiner’s Amendment, below, is sufficient to overcome the 112 rejections stated in the previous office action.  Therefore, said 112 rejections are withdrawn.

	EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Shane Bowden on 5/11/2021.  Per a telephone call made to Applicant on 5/11/2021, Applicant gave verbal agreement to allow email communication to facilitate sending of a proposed Examiner’s Amendment from the Examiner to Applicant.  Applicant sent an email to the Examiner reiterating consent to use of email and subsequently agreed to the proposed Examiner’s Amendment.  A copy of the proposed Examiner’s Amendment is included in this action.
The application has been amended as follows: 
IN THE ABSTRACT:
The grand chandelier adaptor provides the means of joining two or more chandeliers or a chandelier with an accessory 

IN THE CLAIMS:
Claims 1-7 (cancelled)
Claim 8 (Amended) A method for retrofitting a chandelier, comprising: 
(a) obtaining a first chandelier, 
(b) obtaining a second chandelier,
(c) obtaining an electrical junction box in which electrical wire may be safely connected,
(d) connecting the electrical junction box to the first chandelier via a first mechanical means located on the top of the electrical junction box 

(f) connecting electrical wires within the electrical junction box.  

Claim 9 (Previously Presented) The method of claim 8, wherein the electrical junction box further comprises a door.
	
Claim 10 (New) An assembly comprising a first chandelier, and a second chandelier, and an electrical junction box joining the first chandelier with the second chandelier comprising: 
(a) the first chandelier,
(b) the second chandelier,
(c) the electrical junction box in which an electrical wire may be safely connected,
(d) a mechanical means on the top of the electrical junction box that connects to the first chandelier,  
(e) a second mechanical means on the bottom of the electrical junction box that connects to the second chandelier.

Claim 11 (New) The assembly of claim 10, wherein wires enter from the first chandelier into the top of the junction box, wherein the first chandelier is directly connected to the top of the junction box, thereby making the wires entering from the first chandelier into the junction box not visible from outside of the assembly.

Claim 12 (New) The assembly of claim 10, wherein the electrical junction box is constructed from aluminum or brass.

Claim 13 (New) The assembly of claim 10, wherein the outside shape of the electrical junction box is circular, square, rectangle, multi-sided, baguette, or diamond shaped.

Claim 14 (New) The assembly of claim 10, wherein the outside surface of the electrical junction box is fluted or flat.

Claim 15 (New) The assembly of claim 10, wherein the junction box comprises a door.

END EXAMINER’S AMENDMENT

Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Steeves LeBlanc et al. (US PGPub 2003/0063977 A1) discloses (Figs. 4B and 6) a ceiling fan 2 connected to a chandelier 15 via junction box 5.
		
Allowable Subject Matter
Claims 8-15 are allowed.
The following is an examiner’s statement of reasons for allowance:


This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “mechanical” in claim 1 (lines 5 and 8).  As seen in MPEP §2181(I)(C), Paragraph 3, “A limitation will not invoke 35 U.S.C. 112(f) if there is a structural modifier that further describes the term “means” or the generic placeholder.  For example, although a generic placeholder like “mechanism” standing alone may invoke 35 U.S.C. 112(f) when coupled with a function, it will not invoke 35 U.S.C. 112(f) when it is preceded by a structural modified (e.g. “detent mechanism.”).  Therefore, the use of the term “mechanical” that precedes the term “means,” wherein the term mechanical in this context appears to mean caused by a process that involves a purely physical as opposed to a chemical or biological change or process, provides sufficient structure that 35 U.S.C. 112(f) is not invoked.
Furthermore, even if the 112(f) were invoked, it is not clear what structure would be included or excluded in the scope.  The top nipple in at least some of the Figures appears to show a cylindrical section, which might appear to show internal threads and/or also might appear to show a hex element (nut?).  However, it is not clear whether the scope of the mechanical means (invoking 112(f)) would include just having a protruding cylindrical section (nipple) or would also include the internal threads and/or the hex element.  Similarly, the bottom mechanical means can only be seen as a nipple or cylindrical element, but it is not clear if it would also have internal threads and/or hex element as those do not seem to be disclosed by the specification as originally filed and it is not clear if the structural elements of the top nipple would necessarily apply to the bottom nipple.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN Y HORIKOSHI whose telephone number is (571)270-7811.  The examiner can normally be reached on M-W, 2-10PM EDT; Alternate Th 2-8PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Raj Chakraborty can be reached on 571-272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.Y.H/Examiner, Art Unit 2875          

/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875